Case 1:20-mj-01208-WRP Document 21 Filed 10/23/20 Page 1 of 6     PageID #: 82




Michael Jay Green                      David M. Chaiken
HI Bar No. 4451                        Troutman Pepper Hamilton Sanders LLP
841 Bishop Street, Suite 2201          600 Peachtree St. NE, Suite 3000,
Honolulu, HI 96813                     Atlanta, GA 30308
michael@michaeljaygreen.com            David.Chaiken@troutman.com
                                       Admitted pro hac vice

                                       Miranda Hooker
                                       Troutman Pepper Hamilton Sanders LLP
                                       125 High Street
                                       High Street Tower – 19th Floor
                                       Boston, MA 02110
                                       Miranda.Hooker@troutman.com
Attorneys for Martin Kao               Admitted pro hac vice


                   UNITED STATES DISTRICT COURT
                        DISTRICT OF HAWAII


UNITED STATES OF AMERICA                Case No: 20-MJ-01208-WRP

      Plaintiff,

vs.                                     UNOPPOSED MOTION TO
                                        MODIFY CONDITION OF
MARTIN KAO                              RELEASE 7m1

      Defendant.

  UNOPPOSED MOTION TO MODIFY CONDITION OF RELEASE 7m1


      Defendant Martin Kao (“Mr. Kao”), by and through his undersigned counsel,

respectfully moves, pursuant to 18 U.S.C. § 3142(c)(3), to modify condition of
Case 1:20-mj-01208-WRP Document 21 Filed 10/23/20 Page 2 of 6         PageID #: 83




release No. 7m1 of the Court’s October 2, 2020 minute order (Dkt. 8) to allow Mr.

Kao, the President and Chief Executive Officer of Martin Defense Group, LLC

(“MDG”), to have contact with certain MDG officers and employees on the

government’s no-contact list for the limited purposes of conducting MDG business.

Specifically, Mr. Kao requests that the Court modify condition of release No. 7m1

to add the following sentence to the end of the paragraph: “Notwithstanding this

paragraph, the defendant may have contact with MDG officers and employees

Clifford Chen, Lawrence Kahele Lum Kee, Robert Reantaso, Karen Ernst, and Duke

Harrington, as necessary to conduct the business of MDG, so long as he does not

have any discussions or communications with them, directly or indirectly, about the

pending case, underlying subject matter, or the investigation in general.” The

government does not oppose this modification. In support of this Motion, Mr. Kao

states as follows:


      1.     On September 30, 2020, Mr. Kao was arrested and charged by criminal

complaint with bank fraud, in violation of 18 U.S.C. § 1344, and money laundering,

in violation of 18 U.S.C. § 1957. (Dkt. 4). Mr. Kao was detained, and appeared

before the Honorable Kenneth J. Mansfield for his initial appearance on October 1,

2020. (Dkt. No. 1). At a detention hearing on October 2, 2020, Magistrate Judge

Mansfield ordered Mr. Kao released on certain conditions, including that Mr. Kao

have no contact with co-defendants, co-conspirators, or witnesses, as defined in a

                                        2
Case 1:20-mj-01208-WRP Document 21 Filed 10/23/20 Page 3 of 6          PageID #: 84




list to be provided by the government. (Dkt. No. 8). Mr. Kao was released upon

payment of a secured bond on October 8, 2020.


      2.    The government’s list of individuals with whom contact is prohibited,

as provided to Mr. Kao by U.S. Pretrial Services Officer Specialist Erik S. Iverson

on October 7, 2020, includes fifteen individuals. Five of the fifteen individuals

include MDG officers and employees with whom it is critical that Mr. Kao be able

to communicate in order to conduct MDG’s day-to-day business operations.


      3.    Since being released, Mr. Kao has complied with all of his conditions

of release, including No. 7m1, to the detriment of MDG.


      4.    Pursuant to 18 U.S.C. § 3142(c)(3), this Court has the authority “at any

time [to] amend the [release] order to impose additional or different conditions of

release.” The Bail Reform Act requires the Court to determine the “least restrictive

further condition or combination of conditions [that] reasonably assure the

appearance of the person as required and the safety of any other person and the

community…” 18 U.S.C. § 3142(c)(1)(B).


      5.    Mr. Kao moves this Court to modify condition of release No. 7m1 to

allow him to communicate with certain of the MDG officers and employees on the

no-contact list so that he can continue to operate his company in the regular course

of business, and to give direction and communicate decisions to facilitate such
                                         3
Case 1:20-mj-01208-WRP Document 21 Filed 10/23/20 Page 4 of 6          PageID #: 85




business. Indeed, the following individuals on the no-contact list are key MDG

officers and employees with whom it is critical for Mr. Kao to be able to

communicate about MDG’s affairs in order to continue to run MDG: Clifford Chen,

Lawrence Kahele Lum Kee, Robert Reantaso, Karen Ernst, and Duke Hartman.


      6.     The requested modification is limited in scope, only allows Mr. Kao to

communicate with these individuals for the purpose of conducting MDG business,

precludes Mr. Kao from communicating with these individuals about the pending

case, underlying subject matter, or investigation in general, and serves the purpose

of the Bail Reform Act as Mr. Kao has already established compliance with this

condition.


      7.     Counsel for Mr. Kao has conferred with counsel for the government,

who do not oppose the relief requested by this Motion.


      8.     WHEREFORE, Mr. Kao requests that this Court enter an order

modifying condition of release No. 7m1 to add the following sentence to the end of

the paragraph: “Notwithstanding this paragraph, the defendant may have contact

with MDG officers and employees Clifford Chen, Lawrence Kahele Lum Kee,

Robert Reantaso, Karen Ernst, and Duke Harrington, as necessary to conduct the

business of MDG, so long as he does not have any discussions or communications




                                         4
Case 1:20-mj-01208-WRP Document 21 Filed 10/23/20 Page 5 of 6           PageID #: 86




with them, directly or indirectly, about the pending case, underlying subject matter,

or the investigation in general.”


Dated: October 23, 2020
                                      Respectfully submitted,

                                      /s/ David M. Chaiken
 Michael Jay Green                    David M. Chaiken
 841 Bishop Street, Suite 2201        Troutman Pepper Hamilton
 Honolulu, HI 96813                   Sanders LLP
 michael@michaeljaygreen.com          600 Peachtree St. NE, Suite 3000,
                                      Atlanta, GA 30308
                                      David.Chaiken@Troutman.com
                                      Admitted pro hac vice

                                      Miranda Hooker
                                      Troutman Pepper Hamilton
                                      Sanders LLP
                                      125 High Street
                                      High Street Tower – 19th Floor
                                      Boston, MA 02110
                                      Miranda.Hooker@Troutman.com
                                      Admitted pro hac vice

                                      Attorneys for Martin Kao




                                         5
Case 1:20-mj-01208-WRP Document 21 Filed 10/23/20 Page 6 of 6          PageID #: 87




                          CERTIFICATE OF SERVICE

      I hereby certify that on October 23, 2020, a true and correct copy of the

foregoing was served on counsel of record electronically through CM/ECF.



October 23, 2020

                                        /s/ David M. Chaiken
                                        David M. Chaiken
                                        Troutman Pepper Hamilton Sanders LLP
                                        600 Peachtree St NE, Suite 3000,
                                        Atlanta, GA 30308
                                        David.Chaiken@Troutman.com
                                        Admitted pro hac vice




                                         6
